Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
3/25/2022 has been entered.

The claims 1, 13, 18-20 and 23-25 have been amended. Claims remain canceled 4, 11, 15-17 and 21-22. Claims 1-3, 5-10, 12-14, 18-20 and 23-25 are pending.

Response to Amendment
Applicant’s amendments and arguments have been considered. While some of the 112(a) rejections have been removed, the 112(a) rejection of claim 23 is maintained.
 
Response to Argument
With respect to the 112(a) rejection, Applicant argues that “autonomous vehicles are part of the transportation system and receive the schedule defining the time and the route, it is inherent, i.e., necessarily or inevitably follows, that autonomous vehicles can navigate themselves according to the schedule” (See Remarks, 1/5/2022, at pg. 3). However, Examiner notes that, although the claimed system receives and communicates a schedule for a commuter vehicle, there is no support for a system controlling or automatically inciting a navigation of an autonomous vehicles (See at least Applicant’s Specification, ¶0058, 0070 and 0076). At best, Applicant’s Specification discloses “acquires and stores the data (i.e. data relating to controlling movement of the elevator cars or elevator systems)” (See Applicant’s Specification, ¶0095).  Additionally, although Applicant’s Specification discloses an autonomous vehicle as a commuter vehicle (See at least Specification, ¶0004, 0010, 0049 and 0092). There is no disclosure that describes an autonomous vehicle comprising circuitry configured to implement the steps of claim 23. Therefore, the 112a rejection remains for claim 23.  

With respect to the Remarks filed 4/6/2022, Examiner understands how daunting of a task it can be to claim novel and innovative scheduling technique in the context and limits of practical application supported by the original disclosure. Examiner agrees that the controlling of a vehicle to serve passengers can improve a specific industry, which is why claim 23 is not rejected under 35 U.S.C. 101, as being directed to non-patentable subject matter (See Remark, 4/6/2022, pg. 12). However, Examiner notes that the claims are examined in view of the specification and the specification must have a clear written description of the claimed invention. Unfortunately, claim 23 fails to comply with the written description requirement and is rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claim 23 recite the claim language of “an autonomous vehicle… said vehicle comprising: circuitry configured to… travel according to the received set of schedules”  

However, the claim language reciting “an autonomous vehicle… said vehicle comprising: circuitry configured to… travel according to the received set of schedules” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  A review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “an autonomous vehicle… said vehicle comprising: circuitry configured to…” Specifically, Applicant’s disclosure fails to disclose “an autonomous vehicle” configured as an embodiment comprising circuitry to implement the steps presented in claim 23, especially traveling according to the received set of schedules. Applicant’s Specification merely describes an autonomous vehicle as a commuter vehicle (See at least Specification, ¶0004, 0010, 0049 and 0092). Applicant’s Specification only contemplates and discloses embodiments in the form of “systems and methods for addressing problems …. (See at least Specification, ¶0008 and 0095-0100),” but does not appear to show possession of an actual autonomous vehicle as covered by new claim 23. Accordingly, claim 23 is rejected for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-14, 18-20 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1 of the “2014 Interim Eligibility Guidance Quick Reference Sheet,” (http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf), it is noted that the system recited in claims 1-3, 5-10 and 12; the methods recited in claims 13-14 and 24-25; and the non-transitory computer readable storage medium recited in claims 18-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Therefore, claims 1-3, 5-10, 12-14, 18-20 and 24-25 satisfy Step 1 because they are directed to eligible categories of subject matter.

In accordance with step 2A Prong One, claims 1-3, 5-10, 12-14, 18-20 and 24-25 recite an abstract idea.
Specifically, the independent claim(s) recite(s): 
receive a request from a passenger in a set of passengers, wherein each request includes an initial location, a target location and a time window for arriving at a target location or leaving the initial location; 
jointly optimize travel times of the set of passengers to reach their corresponding target locations, wherein the joint optimization is based on identifying groups of passengers from the set of passengers to obtain a set of groups of passengers, such that each group is associated with a set of schedules including combinations of starting times of the fixed schedule vehicles and the CVs, and corresponding routes from a set of predetermined routes that transport all passengers in the group, within the requested time windows, wherein each group includes a number of passengers not exceeding a maximum passenger capacity of the CVs transporting passengers; 
assign an identified group to an autonomous CV leaving or reaching an intermediate location, wherein each passenger is assigned to a fixed schedule vehicle reaching the intermediate location prior to the departure of a candidate CV, or leaving the intermediate location after the arrival of the candidate CV, according to a schedule from the set of schedules associated with the identified group, by optimizing jointly a function of a sum of a total travel time of the set of passengers that is a sum of the travel time from the initial location to the intermediate location, a sum of time spent waiting for an assigned CV at the intermediate location and the time spent traveling in the assigned CV to reach the target location subject to constraints on transporting each group of passengers together, according to at least one schedule of the set of schedules associated with each group, to ensure satisfying resource limits on a number of CVs at the intermediate location for servicing the set of groups within all the passengers requested time windows so as to obtain an assigned travel itinerary for each passenger; and
determine a schedule for each of the CVs including one or multiple autonomous CVs to produce a set of schedules assigned to the CVs to fix their flexible schedules, such that at least one autonomous CV is assigned for transportation of passengers in different groups; and
transmit to each passenger their assigned travel itinerary…  for subsequent output… and transmit to the CVs including the autonomous CV the set of schedules to follow.

Transmitting to the autonomous CV a set of schedules assigned to the autonomous CV, such that some CV’s are assigned multiple trips for the same CV.

Transmitting to the autonomous CV a set of schedules assigned to the autonomous CV, such that some CV’s are assigned for reuse for different groups, and that some CV’s are assigned multiple trips for the same CV causing the autonomous CV to travel according to the assigned set of schedules.

Transmitting to the vehicle the set of schedules thereby causing the vehicle to travel according to the set of schedules
Communicating to the autonomous vehicle the set of schedules thereby controlling the travel of the autonomous vehicle to serve the assigned groups according to the set of schedules.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the method of jointly controlling schedules of transport is a method that manages transport schedules for groups of passengers with different modes of transport, which is therefore a method to manage personal schedules or transport between people (See Specification, ¶0008). Also, the assignment of a travel itinerary and the reuse of the assigned itinerary for multiple trips is the management of personal schedules or transport between people by requiring a CV to follow instructions involved in the assigned itineraries. The assigned itineraries/schedules manage the travel of the autonomous vehicle

According to step 2A Prong Two, this judicial exception is not integrated into a practical application because the use of a transportation control system for controlling a multi-modal transportation network having fixed schedule vehicles and commuter vehicles (CVs) with flexible schedules, wherein the CVs include one or more multiple autonomous CVs comprising:  a receiver… a processor in communication with the receiver… transmitter in communication with the processor… multi-modal transportation network… electronic device; a non-transitory computer readable storage medium embodied thereon a program executable by a computer… comprising a receiver of the control system, a processor of the control system; a multi-modal transportation network , wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions… executed by the processor and a multi-modal transportation network communicatively connected to a control system for controlling vehicles in the multi-modal transportation network for receiving data [i.e. receiving a request for transportation from passengers; transmit to each passenger their assigned travel itinerary in the multi-modal transportation network for subsequent output on a respective electronic device associated with each passenger and transmit to the CV a set of schedules assigned to the CV; etc.], processing data [i.e. jointly optimize travel times of the set of passengers to reach their corresponding target locations; assign an identified group to a commuter vehicle; etc.], storing data and repeating steps is merely implementing the abstract idea steps of valuing an idea  in the manner of “apply it”.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements—a transportation control system for controlling a multi-modal transportation network having fixed schedule vehicles and commuter vehicles (CVs) with flexible schedules, wherein the CVs include one or more multiple autonomous CVs comprising:  a receiver… a processor in communication with the receiver… transmitter in communication with the processor… multi-modal transportation network… electronic device; a non-transitory computer readable storage medium embodied thereon a program executable by a computer… comprising a receiver of the control system, a processor of the control system; a multi-modal transportation network , wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions… executed by the processor and a multi-modal transportation network communicatively connected to a control system for controlling vehicles in the multi-modal transportation network. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification, that the system illustrated in Fig. 4 “can be implemented using an alternate computer or processor, according to embodiments of the present disclosure. The computer 411 includes a processor 440, computer readable memory 412, storage 458 and user interface 449 with display 452 and keyboard 451, which are connected through bus 456… The processor 440 can be a single core processor, a multi-core processor, a computing cluster, or any number of other configurations… The memory 412 can include random access memory (RAM), read only memory (ROM), flash memory, or any other suitable memory systems (Specification, ¶0095-0096). It is also noted that the courts have recognized that “storing and retrieving information in memory,” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” [i.e. receiving a request for transportation from passengers; transmit to each passenger their assigned travel itinerary in the multi-modal transportation network for subsequent output on a respective electronic device associated with each passenger and transmit to the CV a set of schedules assigned to the CV; etc.] to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of Specification and the MPEP 2106.05d (II), one would reasonably deduce that the computing system merely embodies generic computers and do not amount to significantly more.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.

The dependent claims do not remedy these deficiencies.

Claims 2-3, 5, 8, 14, 19-20 and 22 recite limitations which further limit the route and CV vehicle scheduling data used to manage personal schedules or transport between people.

Claims 6-7 and 9 recite limitations which further limit executing and optimizing schedule data for transporting passengers (i.e. following the instructions set forth in the fixed schedules).

Claims 10 and 12 recite limitations which further limit evaluating schedule and passenger data to optimally manage personal schedules or transport between people.

Allowable over the prior art

Claims 1-3, 5-10, 12-14, 18-20 and 23-25 are allowable over the prior art for the following reasons:  Independent claims 1, 13, 18 and 23-25 each recite a particular joint optimization function pursuant to jointly optimizing travel times subject to constraints and resource limits that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to optimizing jointly a function of a sum of a total travel time of the set of passengers that is a sum of the travel time from the initial location to the intermediate location, a sum of time spent waiting for an assigned CV at the intermediate location and the time spent traveling in the CV to reach the target location subject to constraints on transporting each group of passengers together, according to at least one schedule of the set of schedules associated with each group, to ensure satisfying resource limits on a number of CVs at the intermediate location for servicing the set of groups within all the passengers requested time windows so as to obtain an assigned travel itinerary for each passenger (as required by the independent claims), thus rendering claims 1, 13, 18 and 23-25 and their respective dependent claims as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 101 and 112, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Glaser (US 2018/0308064): A multi-mode transportation management method is disclosed here. An embodiment of the method processes a transportation request for a passenger. The request identifies a starting location, a destination location, and travel timing information. The method continues by identifying a multi-mode travel plan that satisfies requirements of the request. The travel plan includes at least one vehicle segment and at least one additional segment. Travel progress of the passenger is monitored to control the dispatch timing of a vehicle in accordance with the travel plan and in response to the monitored travel progress of the passenger to synchronize arrival of the vehicle with arrival of the passenger at a departure location of an approaching vehicle segment of the multi-mode travel plan.

Wang et al. (US 2017/0178044): A destination prediction generator accesses a passenger record database of travel records for individual passengers, and generates therefrom a classification model characterizing a probability that an individual passenger entering an origin station of a transit system will travel to a destination station of a plurality of destination stations. A passenger flow forecaster receives an ingress notification for an individual passenger at the origin station, and forecasts, based on attributes of the ingress notification as applied to the classification model, at least one predicted destination station of the plurality of destination stations. A view generator outputs, for the at least one predicted destination station, a predicted passenger flow for the at least one predicted destination that includes the individual passenger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683